Electronically Filed
                                                        Supreme Court
                                                        SCWC-30205
                                                        27-FEB-2014
                                                        11:55 AM



                            SCWC-30205

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

         MARYANN ACKER, Petitioner/Defendant-Appellant,

                                and

           WILLIAM GERALD ACKER, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30205; CR. NO. 056042)

             ORDER DENYING MOTION FOR RECONSIDERATION
        (By: Recktenwald, C.J., Nakayama, J., and Circuit
      Judge Nacino, in place of Pollack, J., recused, with
      Acoba, J., dissenting, with whom McKenna, J., joins)

          Upon consideration of Petitioner/Defendant-Appellant

Maryann Acker’s motion for reconsideration filed on February 24,

2014, and the records and files herein,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, February 27, 2014.

Keith S. Shigetomi
for petitioner                /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Edwin C. Nacino